DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(i) Compound 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(a.k.a., Ralinepag or APD811);
(ii) Raynaud’s secondary to systemic sclerosis,
(iii) an up-titration scheme provided in claim 17,
(iv) an administration frequency that is once daily,
(v) a tablet, and
(vi-a) a reduction in the frequency of Raynaud’s attacks,
Claims 1, 8, 10, 12, 15, 17, 22, 25-27 encompass the elected species, in the reply filed on 7/21/2021 remains acknowledged.
Claims 2-6, 9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2021.

Response to Arguments
Applicants' arguments, filed 12/1/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 4, filed 12/1/2022, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 7-8 has been withdrawn. 
Applicant’s arguments, see p. 4, filed 12/1/2022, with respect to the rejection under 35 USC 112(d) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 7-8, 26-27 has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 112(a) have been fully considered but they are not persuasive. 
Applicant’s arguments, see p. 5, filed 12/1/2022, with respect to the rejection under 35 USC 102 have been fully considered and are persuasive.  The rejection of claims 1, 10, 12, 15, 17, 22 and 25-27 has been withdrawn. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8, 12, 15, 17, 22, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant claims, in the amended claims, a method of treating Raynaud's, comprising: administering to an individual in need thereof 2-(((lr,4r)-4-(((4- chlorophenyl)(phenyl)carbamoyloxy)methyl)cyclohexyl)methoxy)acetic acid (Compound 1) [a.k.a., ralinepeg].
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include the following:
a) Breadth of the claims.  
The claims embrace the outcome: treating Raynaud’s.  Treating requires the individual to have a form of Raynauds (see following), and to have a response to the treatment; Applicant’s arguments establish that a reduction in frequency of attacks is an art recognized method to evaluate efficacy.  The previously recited prevention embodiment has been eliminated from the claims.
The claims further embrace a number of conditions to which Raynaud’s is secondary: systemic sclerosis, rheumatoid arthritis, atherosclerosis, cryogloulinemia, hypothyroidism, injury or drug reaction (see claim 7, all within the scope of the claim 1 alternatives), a fairly large group of alternative primary conditions, giving rise to the claims (presumably these are unique patient populations, having unique etiologies of Raynaud’s; where a therapy identified as effective in one patient population would not necessarily be associated with presumed efficacy in another).  Finally, the claims embrace ralinepeg as the administered active compound.  
b) Nature of the invention.  The invention involves administration of ralinepeg to an individual with Raynaud’s in the treatment alternative, to reduce the frequency of attack.  
Ralinepeg is known to be an oral prostacyclin receptor agonist, like selexipag (6:31-32).  The specification discusses the failure of selexipag in a clinical trial for Raynaud’s phenomenon in individuals with systemic sclerosis (i.e., the elected patient population, corresponding to instant claim 8).  The specification notes the failure in the primary efficacy endpoint, reduction in the number of Raynaud’s phenomenon attacks per week, compared to placebo.  In contrast, the specification merely states prophetically that “ralinepag is suitable for the treatment of Raynaud’s” (6:32-33).
The nature of Raynaud’s is briefly discussed on p. 1 of the specification; it involves vasospasm of arteries, typically in extremities, such as the fingers; Raynaud’s is disclosed to be triggered by the sympathetic nervous system, cold exposure and/or emotional stress (three completely different triggers).  Specifically, the specification acknowledges that Raynaud’s is “complex and likely involves an interplay between vascular factors, neural control mechanisms” (1:20-21).  The Examiner construes this as an admission that the cause and mechanism by which Raynaud’s occurs is not well understood in the art (this position is also stated in the prior art), and may even be multifactorial, where addressing even one of many alternate causes/triggers may not be effective.  Accordingly, treatment efforts would primarily involve trial and error, testing active compounds that are known to somehow influence circulation; e.g., being known for treating pulmonary hypertension affecting vasodilation, such that enhanced blood flow might improve circulation and improve temperature in the extremities; compounds that would be candidates.  Without a deeper understanding the mechanism by which Raynaud’s occurs, either as primary or secondary, such candidate therapies are considered simple trial and error.  Further, even if some benefit were demonstrated for treatment (not the case in the instant specification), the same active compound is even less likely to be effective as preventative, requiring a more stringent outcome.
c) State of the prior art.  The art in the field of Raynauld’s treatment includes the description of Mayo Clinic ( https://www.mayoclinic.org/diseases-conditions/raynauds-disease/symptoms-causes/syc-20363571#:~:text=Overview,to%20affected%20areas%20(vasospasm); accessed 5/27/2022); The wayback machine archive version from 2017 Nov 16 (https://web.archive.org/web/20171116020702/https://www.mayoclinic.org/diseases-conditions/raynauds-disease/symptoms-causes/syc-20363571; accessed 5/27/2022) was reviewed, shows the state of the art just after the earliest priority date claimed.  Mayo Clinic provides an overview and description of symptoms, similar to that of the instant disclosure.  Regarding causes, Mayo indicates doctors don’t completely understand the cause of Raynaud’s attacks, but blood vessels in the hands and feet appear to overreact to cold temperatures or stress; the bold vessels in finger and toes go into vasospasm when exposed to cold or stress, narrowing the vessels and temporarily limiting blood supply; over time, these small arteries can thicken slightly, further limiting blood flow.  There is discussion about primary vs. secondary Raynaud’s. Causes of secondary Raynaud’s, which are more varied than instant claim 7; risk factors are discussed, and complications are described.  
The 2017 Oct 17 version of Diagnostics and treatments tab (https://web.archive.org/web/20171019232901/http://www.mayoclinic.org/es-es/diseases-conditions/raynauds-disease/diagnosis-treatment/drc-20363572 ; accessed 5/27/2022) indicate Medication choices are:
To widen (dilate) blood vessels and promote circulation, your doctor might prescribe:
Calcium channel blockers. These drugs relax and open small blood vessels in your hands and feet, decreasing the frequency and severity of attacks in most people with Raynaud's. These drugs can also help heal skin ulcers on your fingers or toes. Examples include nifedipine (Afeditab CR, Procardia, others), amlodipine (Norvasc), felodipine and isradipine.
Vasodilators. These drugs, which relax blood vessels, include nitroglycerin cream applied to the base of your fingers to help heal skin ulcers. Other vasodilators include the high blood pressure drug losartan (Cozaar), the erectile dysfunction medication sildenafil (Viagra, Revatio), the antidepressant fluoxetine (Prozac, Sarafem, others) and a class of medications called prostaglandins.
The only class of vasodilators related to the instant inventions are the class of prostaglandins.
According to Castelino (Rheumatology: Raynaud’s Phenomenon; https://www.rheumatologyadvisor.com/home/decision-support-in-medicine/rheumatology/raynauds-phenomenon/; accessed 5/27/2022; 2017, 2013), agents for RP include:
Some other agents that are being used for refractory RP include … the prostanglandin analogs.
Parenteral prostaglandin and prostacyclin analogues, such as epoprostenol (PGI2 analog), iloprost (PGI2 analog) and treprostinil (PGI2 analog), are effective for severe refractory RP and ischemic digital ulcers. These infusions must be given in a hospital setting. Side effects include flushing, diarrhea, headache, hypotension and rash.
Oral prostaglandins and prostacyclin analogues have led to mixed results and their role in the management of severe RP and ischemic digital ulcers must await additional clinical evidence.
The mixed results, and that the use of specific compounds must await additional clinical evidence statement demonstrates unpredictability in the prior art of prostaglandin and prostacyclin compounds in treating Raynaud’s.  Compared to other drugs taught in the prior art for treatment of Rynaud’s, selexapag is closer to ralinepeg than other compounds discussed, and results with selexapag would be taken as closely predictive of ralinepag.
Harden et al. (“Selexipag in the treatment of pulmonary arterial hypertension: design, development, and therapy”; Drug Design, Development and Therapy 2016:10 3747–3754) describes selexipeg, an oral prostacyclin receptor agonist, which has been shown to improve hemodynamics in a phase II clinical trial and reduce clinical worsening in a large phase III clinical trial involving patients with pulmonary arterial hypertension (abstract).  
Prostacyclin, also known as prostaglandin I2, is an arachidonic acid derivative produced primarily by vascular endothelial cells. Prostacyclin acts predominantly through the G-protein coupled IP receptor leading to increases in cyclic adenosine monophosphate. Downstream effects include vasodilation, particularly under conditions of increased pulmonary vascular tone, inhibition of vascular smooth muscle cell proliferation, and of platelet aggregation (3747, 2nd paragraph)
Selexipag was the first nonprostanoid IP receptor agonist approved for clinical use; the active metabolite of selexipag is ACT-333679; both compounds are IP receptor agonists with a high degree of selectivity versus members of the prostaglandin family; both compounds have been shown to lead to pulmonary artery vasodilation ex vivo (3748, right, 3rd paragraph).
Selexipag was shown to have a statistically significant reduction in pulmonary vascular resistance (PVR), by 30.3% compared to placebo (3748-3749, bridging paragraph; Figure 1).  Table 2 (GRIPHON, last entry) also demonstrates statistically significant improvement in 6-minute walking distance (6MWD) by selexipag.
Selexipag is the first highly selective, nonprostanoid IP receptor agonist to be approved for PAH, significantly reduced the likelihood of clinical worsening in a long-term clinical trial. Beneficial results were observed in treatment naïve patients as well as in patients with one or two background PAH therapies (3752, 3rd paragraph).
Harden establishes inter alia, that selexipag, acting as a selective nonprostanoid IP receptor agonist, approved for PAH treatment, 1) has been shown to affect vasodilation; 2) significantly reduce PVR and 3) significantly reduce 6MWD.
However, as discussed above, Denton 2016 and Denton 2017 demonstrates that the primary endpoint of a clinical trial using selexipag for treating Raynaud’s was ineffective in reduction of frequency of weekly attacks of RP.
The skilled artisan would have compared these characteristics to those of ralinepeg.  
As present in the record, Tran et al. (“Discovery of 2‑(((1r,4r)‑4-(((4-Chlorophenyl)(phenyl)carbamoyl)oxy)methyl)cyclohexyl)methoxy)acetate (Ralinepag): An Orally Active Prostacyclin Receptor Agonist for the Treatment of Pulmonary Arterial Hypertension”; J. Med. Chem. 2017 (January 10), 60, 913−927; DOI: 10.1021/acs.jmedchem.6b00871; cited in a prior Office action) teaches that ralinepag is a potent non-prostanoid IP receptor agonist that showed oral efficacy in the rat monocrotaline model of pulmonary arterial hypertension; comparison is made to selexipag and it’s active metabolite (Figure 1); potency and efficacy are comparable or superior to the selexipag metabolite (abstract).
As discussed below, the NCT02279160 clinical trial teaches ralinepag has entered into a clinical trial for treating pulmonary arterial hypertension, the same indication selexipag has been approved for.  
d) Level of one of ordinary skill.  The level of skill in the art is high; those that administer (prescribe) ralinepeg typically have M.D. degrees.  However, this is counteracted by low level of predictability in the art, and the recognition that a closely related compound, with very similar comparative therapeutic characteristics, does not have efficacy in Raynaud’s treatment.
e) Level of predictability in the art.  The art in the field of Raynaud’s treatment with prostaglandins and prostacyclins documents that predictability is low; results of clinical trials are required before any recognition of efficacy can be made.
f) Amount of guidance presented by applicant.  Applicant presents statements, without supporting evidence, that even though the primary endpoint (reduction in frequency of RP attacks) was not satisfied for prior art clinical trial treating Raynaud’s secondary to systemic sclerosis with selexipag, that Raynaud’s can be treated with the compounds herein.  These are considered prophetic, and are not supported by actual evidence demonstrating efficacy in Raynaud’s treatment, let alone to prevent Raynaud’s.
g) Number of working examples.  Applicant presents a single clinical trial for ralinepag, where 61 individuals (the same number enrolled in NCT02279160; i.e., the published trial for treatment of PAH appears to be identical to the instant described clinical trial of Example 1) were titrated with ralinepeg over 9 weeks; doses appear to be the same as those of the clinical trial.  The disclosed clinical trial does not mention that any patient had Raynaud’s phenomenon, but only that the primary endpoint was for a significant change in pulmonary vascular resistance (PVR) compared to placebo, which was achieved.  An additional benefit was numerical improvement in 6-minute walk distance (6MWD).  The skilled artisan would have noted that these achievements are identical to properties of selexipag, taught in the prior art, and are most relevant to treating PAH, not treating Raynaud’s.
The specification prophetically describes clinical trials are to be conducted for individuals with Raynaud’s, but does not state results of the trials described. (Examples 2, 3, 4).
Selexipag is indicated for PAH treatment (there is no evidence or expectation of prevention of PAH; see Figure 2 of Hardin which clearly shows more events occurring over time, and which does not support preventing PAH), with benefits in reduction of PVR and increased 6MWD.  In contrast, the skilled artisan recognizes treatment of Raynaud’s was ineffective.  
This can be compared to ralinepag from the prior art and the instant specification; it has advanced to a clinical trial for treating patients with PAH, and, like selexipag, has benefits in reduced PVR and increased 6MWD.  The instant specification has no evidence for efficacy in treating Raynaud’s. Based on the closest prior art compound with the same mechanism of action being found ineffective for treating Raynaud’s, and the teaching of the prior art regarding unpredictability of oral prostaglandans and prostacyclines, require a showing in clinical trials, the skilled artisan would have predicted that ralinepag will be found to be without efficacy in the disclosed prophetic clinical trials.  
	Given the analysis of the above factors which the Courts have determined are critical in determining whether a claimed invention is enabled, it must be concluded that the skilled artisan would have needed to have practiced undue and excessive experimentation, with little guidance from applicants, in order to practice the claimed invention.

Applicant argues:
Claims 1, 7-8, 10, 12, 15, 17, 22 and 25-27 were rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement. Applicant respectfully disagrees. 
The enablement requirement of § 112 is satisfied when an application describes a claimed invention in a manner that permits one of ordinary skill to practice it, without undue experimentation. See, MPEP § 2164.01. Solely to expedite prosecution to allowance, independent claim 1 is amended to recite a method of treating Raynaud's, comprising administering to an individual in need thereof 0.01 mg to 1.5 mg of Compound 1 daily. 
Applicant respectfully requests the Office's reconsideration. 

This is not persuasive.
The Examiner agrees that the prevention enablement has been removed from the claims.  Reliance on prevention as lacking enablement is no longer a part of the basis on which lack of enablement relies.
However, the rejection is maintained for the treatment embodiment, which still lacks enablement.  As set forth in the rejection, the prior art documents, inter alia, that treatment of Raynaud’s with the related compound selexipag failed in clinical trials to demonstrate any benefit.  The only difference between the prior art trial and the current claims is the use of ralinepag, which has the same mechanism of action.  The failure with selexipag is predictive of failure with ralinepag.  While the disclosure merely prophetically predicts ralinepag is useful for treatment of Raynaud’s, there is no evidence in support of this statement, and no rationale that would lead to an expectation of a better outcome compared to the failed selexipag clinical trial result.  The arguments fail to rebut the merits of the rejection basis.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611